DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43 and 44 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 43 and 44 each recite the limitation "the cation" in line 2.  There is insufficient antecedent basis for this limitation in the claim; the Examiner notes, ‘a cation’ is not claimed in independent claim 38 or 1, upon which claims 43 and 44 respectively depend.  “A cation” is introduced in dependent claims 3 and 39; as such it appears claims 43 and 44 may be intended to depend upon claims 39 and 3, respectively.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 10-16, 20 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb et al. (US 2010/0243248 – previously cited) in view of Wigand et al. (US 2012/0160486 – cited previously).
	With respect to independent claim 1, Golomb et al. discloses a method for treating kerogen ([0087]) or organic matter ([0029]) in a subterranean zone, the method comprising placing a composition in the subterranean zone ([0029]), the composition comprising: supercritical carbon dioxide ([0029]); and a fluid comprising an additive such as a salt ([0064]), wherein the fluid is an aqueous fluid, wherein the supercritical carbon dioxide and the fluid comprising the additive are mixed to form the emulsion before placing the composition in the subterranean zone ([0029])-[0034]); [0038]).  
Golomb et al. discloses the method as set forth above, wherein such can be used to extract a component from a mixture of hydrocarbons, such as kerogen ([0087]), as well as wherein additives may be included in either phase of the emulsion; such additives may include salts ([0046]).  The reference, however, fails to disclose wherein the additive is an oxidizer as claimed.
Wigand et al. teaches methods of extracting kerogen from a hydrocarbon formation wherein an oxidant ([0075]-[0082]) can be used with a fluid comprising supercritical carbon dioxide ([0049]; claim 27) for the purpose of rendering the kerogen mobile so that it can be recovered ([0022]).
	Since Golomb et al. discloses wherein the fluid can be used to extract kerogen, as well as wherein various additives such as salts can be included therein, and Wigand et al. suggests oxidants in the form of salts that can be used with supercritical carbon dioxide containing fluids, it would have been obvious to one having ordinary skill in the art to try an oxidant such as that which is suggested by Wigand et al. in the fluid of Golomb et al. in order to facilitate the extraction of kerogen therewith when using the emulsion of Golomb et al..
	With respect to depending claim 2, Golomb et al. discloses alternating placing the composition in the subterranean zone with placing a second fluid in the subterranean zone ([0032], wherein the disclosed injection can be used with WAG technology).
	With respect to dependent claim 3, Wigand et al. further suggests wherein the oxidizer comprises a cation and an anion ([0075]-[0082]).
	With respect to dependent claim 5, Wigand et al. further suggests wherein the cation comprises at least one of an ammonium ion ([0082]).
	With respect to dependent claim 6, Wigand et al. further suggests wherein the cation comprises at least an ammonium ion substituted with alkyl groups ([0093], wherein a phase transfer catalyst comprising an ammonium ion substituted with alkyl groups is used with the oxidant).
	With respect to dependent claim 10, Golomb et al. discloses wherein an external phase of the emulsion comprises the aqueous fluid and an internal phase of the emulsion comprises the supercritical carbon dioxide ([0029]; [0033]; [0048]-[0049]; [0060]; [0084]).
	With respect to dependent claim 11, Golomb et al. discloses wherein the emulsion comprises hydrophobic particles to stabilize the emulsion ([0033]).
	With respect to dependent claim 12, Golomb et al. discloses wherein an external phase of the emulsion comprises the supercritical carbon dioxide and in internal phase of the emulsion comprises the aqueous fluid ([0029]; [0033]; [0048]-[0049]; [0060]; [0084]).
	With respect to dependent claims 13 and 14, Wigand et al. further suggests wherein the aqueous fluid comprises an inorganic oxidizer as claimed ([0075]-[0082]).
	With respect to dependent claim 15, Wigand et al. further suggests wherein the emulsion comprises an organic oxidizer ([0078]; [0081]).
	With respect to dependent claim 16, Golomb et al. discloses wherein the emulsion is stabilized by surfactants or particles ([0033]; [0074]).
With respect to dependent claim 20, Golomb et al. discloses wherein the subterranean zone comprises sandstone rock comprising organic matter ([0097], wherein top layer 124 is disclosed as sandstone or coal).
With respect to independent claim 39, Golomb et al. discloses a method for treating kerogen ([0087]) or organic matter ([0029]) in a subterranean zone, the method comprising placing a composition in the subterranean zone ([0029]), the composition comprising: supercritical carbon dioxide ([0029]); and a fluid comprising an additive such as a salt ([0064]), wherein the fluid is an aqueous fluid, and wherein the composition comprises an emulsion of carbon dioxide and the aqueous fluid, wherein an external phase of the emulsion comprises the supercritical carbon dioxide and an internal phase of the emulsion comprises the aqueous fluid ([0029]; [0033]; [0048]-[0049]; [0060]; [0084]), and wherein the supercritical carbon dioxide and the fluid comprising the additive are mixed to form the emulsion before placing the composition in the subterranean zone ([0029])-[0034]); [0038]).  
Claims 4, 7, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb et al. in view of Wigand et al. as applied to claims 3 and 1, respectively, above, and further in view of Hull (US 2017/0066959 – cited previously).
With respect to dependent claims 4, 7 and 8, Golomb et al. in view of Wigand et al. suggests the method as set forth above with respect to claim 3, wherein Wigand et al. teaches the oxidizer as comprising a cation and an anion.  The combination, however, is silent to wherein the anion comprises at least one of chlorate or bromate as claimed, as well as where the cation comprises a cationic heterocycle as claimed.
Hull et al. teaches treatment of kerogen in subterranean formations, wherein an oxidizer is included in a composition for the treatment thereof; exemplary oxidizers include cations and anions, wherein suitable anions are suggested to include chlorates or bromates and exemplary cations include cationic heterocycles including a pyrrolidinium, a pyrrolidine, pyridinium, a pyridine; additional suitable oxidizers overlap those taught by Wigand et al. ([0007]).  
Since both Wigand et al. and Hull et al. teach some of the same oxidizers as used to degrade kerogen and Hull et al. further suggests oxidizers that include cations and anions including those instantly claimed by each of the claims noted above, it would have been obvious to one having ordinary skill in the art to try an oxidizer as suggested by Hull et al. in the composition of Golomb et al. in view of Wigand et al. in order to yield the predictable result of degrading kerogen therewith.  

With respect to dependent claims 17-19, Golomb et al. in view of Wigand et al. suggests the method as set forth above with respect to independent claim 1, wherein Golomb et al. discloses injection of the fluid into a subterranean formation, wherein such may be injected in conjunction with other fluids/in multiple steps ([0032]), as well as wherein the fluid is compatible with several additives, including undissolved particulates ([0064]).  The reference, however, is silent to wherein the composition is flowed into the formation with a fracturing fluid, and, further, wherein such includes an additives as claimed and/or proppants.  Hull et al. suggests a fluid that includes an oxidizer used to treat/degrade kerogen so as to enable the extraction thereof ([0045]-[0047]), wherein such may be included with a fracturing fluid ([0022]; [0028]; [0053]) that includes an additive ([0023]) and/or proppants ([0024]); the extraction of the kerogen in conjunction therewith increases hydraulic fracturing efficiencies ([0004]-[0006]).  As such, it would have been obvious to one having ordinary skill in the art to try introducing the composition of Golomb et al. in view of Wigand et al. with a fracturing fluid as claimed in order to increase any hydraulic fracturing efficiency of hydraulic fracturing operations conducted in an unconventional reservoir containing kerogen.
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb et al. in view of Wigand et al. as applied to claim 38 above, and further in view of Hull et al..
With respect to dependent claims 39-42, Golomb et al. in view of Wigand et al. suggests the method as set forth above with respect to claim 38, wherein Wigand et al. further teaches the oxidizer as comprising a cation and an anion.  The combination, however, is silent to wherein the anion comprises at least one of chlorate or bromate as claimed, as well as where the cation comprises at least one as claimed.
Hull et al. teaches treatment of kerogen in subterranean formations, wherein an oxidizer is included in a composition for the treatment thereof; exemplary oxidizers include cations and anions, wherein suitable anions are suggested to include chlorates or bromates and exemplary cations include ammonium ions and cationic heterocycles including a pyrrolidinium, a pyrrolidine, pyridinium, a pyridine as claimed; additional suitable oxidizers overlap those taught by Wigand et al. ([0007]).  
Since both Wigand et al. and Hull et al. teach some of the same oxidizers as used to degrade kerogen and Hull et al. further suggests oxidizers that include cations and anions including those instantly claimed by each of the claims noted above, it would have been obvious to one having ordinary skill in the art to try an oxidizer as suggested by Hull et al. in the composition of Golomb et al. in view of Wigand et al. in order to yield the predictable result of degrading kerogen therewith.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43 and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 USC 112 (a) and (b) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.  As such, the rejections under 35 USC 112 as set forth therein have been withdrawn.
Applicant’s arguments with respect to the prior art have been fully considered; the Examiner notes, the rejection of claim 9 has been withdrawn in view of Applicant’s amendments.  With regard to the prior art rejections of Golomb in view of Wigand, Applicant asserts Golomb discloses salts that are commonly added through/found in water and there is no reasonable expectation of success when combining with Wigand.  The Examiner respectfully disagrees.  Golomb specifically discloses an emulsion of supercritical carbon dioxide used to treat kerogen, wherein additives may be included therein.  An example of a suggested additive is salt, but other additives known to be used with such fluids are further suggested ([0064] “one or more additives such as …and the like”).     Wigand also teaches methods of extracting kerogen from a hydrocarbon formation, wherein a fluid used for such a purpose comprises supercritical carbon dioxide; additives that may be used therewith are further suggested to include an oxidant for the purpose of rendering the kerogen mobile so that it can be recovered ([0022]).  Since both Golomb and Wigand disclose supercritical carbon dioxide fluids used to treat kerogen, wherein Golomb discloses the inclusion of additives, including but not limited to salts, and Wigand et al. suggests oxidants as added to supercritical carbon dioxide based fluids used to treat kerogen for the purpose of rendering the kerogen mobile, wherein some disclosed oxidants are indeed salts, the Examiner maintains it would have been obvious to one having ordinary skill in the art to try an oxidant such as suggested by Wigand et al. in the fluid of Golomb et al. in order to facilitate the extraction of kerogen when using the supercritical carbon dioxide fluid disclosed therein.  
The Examiner notes, as presently written, the claims require a method of treating kerogen by placement of a composition in the formation; the method does not include any further steps and/or mechanism for treatment therewith.  Since both Golomb and Wigand both provide for treatment of kerogen with supercritical carbon dioxide wherein Golomb suggests additives may be included and Wigand teaches oxidants as an additive included in a supercritical carbon dioxide fluid, there is a reasonable expectation of success in that the oxidant of Wigand is compatible with treating a kerogen containing formation and with a supercritical carbon dioxide containing fluid.  Should the composition of the instant claims be used in a specific treatment manner and/or to have a specific and/or unexpected result, inclusion of such within the claims may further distinguish the claims from the rejection of record.  Amendments of such type may be suitable for consideration under the AFCP 2.0 program.
Since Applicant has presented no further arguments with respect to the prior art rejections in combination with Hull, the rejections made with respect thereto are maintained for at least the reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/26/22